DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
This office action is in response to “Claims filed on 9/13/2021”.  Applicant’s amendments of claim 1 and cancellation of claim 9 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-8, 10-13 are pending wherein claims 1 is independent. Claims 14-20 are withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” “disposed” “along” “in” “alternate” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “position word indicating close proximity” “arranged” “in a line matching the direction of” “at close quarters”” arranged one above or alongside the other” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy et al (US 2014/0138753 A1 hereinafter Ramaswamy).
Regarding Claim 1, Ramaswamy discloses in Fig 6: A ferroelectric semiconductor device comprising:
 a substrate (12) having a channel structure (30);
a trench pattern (24 in Fig 1) having a bottom surface and a sidewall surface in the channel structure (30); 
a dielectric layer (20/22/50) disposed on the bottom surface and the sidewall surface of the trench pattern; 
a gate electrode layer (16) disposed on the dielectric layer; and
a source region (26) and a drain region (28) formed in the channel structure (30) located at opposite ends of the gate electrode layer (16) (See Fig 6),
wherein the bottom surface and the sidewall surface of the trench pattern (24) directly contact the channel structure (30); 
wherein the sidewall surface of the trench pattern (24) directly contacts the source region (26) and the drain region (28) and 


Regarding Claim 10, Ramaswamy discloses: The    ferroelectric    semiconductor device of claim 1, Ramaswamy further discloses in Fig 4B: wherein the ferroelectric layer pattern 22) comprises at least one selected from the group consisting of hafnium oxide, zirconium oxide, and hafnium zirconium oxide [0014].

Regarding Claim 12, Ramaswamy disclose: The    ferroelectric    semiconductor device of claim1, Ramaswamy further discloses in Fig 6: that the gate electrode layer comprises at least one selected from the group consisting of tungsten (W), titanium (Ti), copper (Cu), aluminum (Al), ruthenium (Ru), platinum (Pt), iridium (Ir), iridium oxide, tungsten nitride, titanium nitride, tantalum nitride, tungsten carbide, titanium carbide, tungsten silicide, titanium silicide, tantalum silicide, and ruthenium oxide [0013].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being  unpatentable over Ramaswamy et al (US 2014/0138753 A1).
Regarding Claim 2, Ramaswamy discloses in Fig 6: The    ferroelectric    semiconductor device of claim 1, wherein the ferroelectric layer pattern (22) and the non-ferroelectric layer pattern (50) are configured to alternate ferroelectric and non-ferroelectric portions (50/22/50) of the dielectric layer along the sidewall surface of the trench pattern (24) See Fig 6 and broadest reasonable interpretation of “alternate” in the note above per MPEP 2111 and 2111.01.

Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being  unpatentable over Ramaswamy et al (US 2014/0138753 A1) in view of Dimmler et al (US 2004/0057274 A1 hereinafter Dimmler).
Regarding Claim 5, Ramaswamy disclose: The    ferroelectric    semiconductor device    of    claim 1.
Ramaswamy does not disclose:  further comprising: a diffusion barrier layer pattern disposed between the gate electrode layer and the ferroelectric layer pattern, and
an insulation pattern disposed between the gate electrode and the non-ferroelectric layer pattern.
However, Dimmler in a similar ferroelectric device further discloses in Fig 6:  The ferroelectric semiconductor device of claim 1, further comprising:
a diffusion barrier layer pattern (118/119) disposed between the gate electrode layer (108) and the ferroelectric layer pattern (105/106), and
an insulation pattern (110) disposed between the gate electrode and the non-ferroelectric layer pattern (107) [0030-0033,0037].
References Dimmler and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ramaswamy with the specified features of Dimmler because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Dimmler and Ramaswamy so that the device further comprises a diffusion barrier layer pattern disposed between the gate electrode layer and the ferroelectric layer pattern, and an insulation pattern disposed between the gate electrode and the non-ferroelectric layer pattern as taught by Dimmler in Ramaswamy’s device since,  this provides a ferroelectric transistor 

Regarding Claim 6, Ramaswamy and Dimmler disclose: The    ferroelectric    semiconductor device    of    claim 5.
Ramaswamy does not disclose:  wherein the diffusion barrier layer pattern has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern.
However, Dimmler in a similar ferroelectric device further discloses in Fig 6:  wherein the diffusion barrier layer pattern (118/119) has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern (105/106). Examiner notes that the diffusion barrier pattern is formed of a buffer oxide which is a different material than the rare metal oxides used for the ferroelectric material and hence would inherently have a crystal structure with different lattice constants [0036].
References Dimmler and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ramaswamy with the specified features of Dimmler because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Dimmler and Ramaswamy so that wherein the diffusion barrier layer pattern has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern as taught by Dimmler in 

Regarding Claim 8, Ramaswamy and Dimmler disclose: The    ferroelectric    semiconductor device    of    claim 5.
Ramaswamy does not disclose: wherein the insulation pattern has an amorphous structure.
However, Dimmler in a similar device discloses: wherein the insulation pattern (107) has an amorphous structure (107 is made of silicon dioxide which is the same material as claimed by the applicant and hence would have an amorphous structure) [0031, 0032].
References Dimmler and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ramaswamy with the specified features of Dimmler because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Dimmler and Ramaswamy so that the insulation pattern has an amorphous structure as taught by Dimmler in Ramaswamy’s device since, this provides a ferroelectric transistor structure exhibiting hysteresis wherein two storage bits are stored in a single device (Dimmler [0030]).  

Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al (US 2014/0138753 A1 hereinafter Ramaswamy) in view of Fujiii et al (US 2017/0005261 A1 hereinafter Fujiii).
Regarding Claim 3, Ramaswamy discloses: The    ferroelectric    semiconductor device    of    claim 1.
Ramaswamy does not disclose: wherein    each    of the    ferroelectric    layer    pattern    and    the    non-ferroelectric layer pattern has a crystalline structure.
However, Fujii in a similar Ferroelectric memory device discloses in Figs 1A-1D: wherein each of the ferroelectric layer pattern (31) and the non-ferroelectric layer pattern (32) has a crystalline structure [0044].

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujii and Ramaswamy so that wherein    each    of the    ferroelectric    layer    pattern    and    the    non-ferroelectric layer pattern has a crystalline structure as taught by Fujii in Ramaswamy’s device since, this provides for a Ferroelectric device with high productivity, low current, low voltage driving, and high-speed switching [0113].

Regarding Claim 4, Ramaswamy and Fujii disclose: The    ferroelectric    semiconductor device    of    claim 3.
Ramaswamy does not disclose: wherein each of the ferroelectric  layer    pattern and the non-ferroelectric layer pattern has a different crystal lattice structure.
However, Fujii in a similar Ferroelectric memory device discloses in Figs 1A-1D: wherein    each    of the    ferroelectric    layer    pattern (31)   and    the    non-ferroelectric layer pattern (32) has a different crystal lattice structure [0044].
References Fujii and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ramaswamy with the specified features of Fujii because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujii and Ramaswamy so that each    of the    ferroelectric    layer    pattern    and    the    non-ferroelectric layer pattern has a different crystal lattice structure as taught by Fujii in Ramaswamy’s device since, this provides for a Ferroelectric device with high productivity, low current, low  voltage driving, and high-speed switching [0113].

Regarding Claim 11, Ramaswamy disclose: The    ferroelectric    semiconductor device    of    claim    10.
Ramaswamy does not disclose: wherein the ferroelectric layer pattern comprises at least one selected from the group consisting of carbon (C), silicon (Si), magnesium (Mg),aluminum (Al), yttrium (Y), nitrogen (N), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), gadolinium (Ga), and lanthanum (La) as a dopant.
However, Fujii in a similar Ferroelectric memory device discloses in Figs 1A-1D: wherein the ferroelectric layer pattern (31) comprises at least one selected from the group consisting of carbon (C), silicon (Si), magnesium (Mg),aluminum (Al), yttrium (Y), nitrogen (N), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), gadolinium (Ga), and lanthanum (La) as a dopant [0051].
References Fujii and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ramaswamy with the specified features of Fujii because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujii and Ramaswamy so that wherein the ferroelectric layer pattern comprises at least one selected from the group consisting of carbon (C), silicon (Si), magnesium (Mg),aluminum (Al), yttrium (Y), nitrogen (N), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), gadolinium (Ga), and lanthanum (La) as a dopant as taught by Fujii in Ramaswamy’s device since, this provides for a Ferroelectric device with high productivity, low current, low voltage driving, and high-speed switching [0113].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al (US 2014/0138753 A1 hereinafter Ramaswamy) in view of Dimmler et al (US 2004/0057274 A1 hereinafter Dimmler) as applied to claim 1 above, and further in view of Fujiii et al (US 2017/0005261 A1 hereinafter Fujiii).
Regarding Claim 6, Ramaswamy and Dimmler disclose: The ferroelectric    semiconductor device of claim 5.
Ramaswamy and Dimmler do not disclose: wherein the diffusion barrier layer pattern has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern.
However, Fujii in a similar Ferroelectric memory device discloses in Figs 1A-1D: wherein the diffusion barrier layer pattern (TiN/TaN) has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern (HfOsub2) [0084, 0051]. Examiner notes that Fujii discloses the same material as disclosed by the Applicant and hence would have a similar crystalline structures thus reading on the claim limitations.
References Dimmler, Fujii and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Dimmler and 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Dimmler, Fujii and Ramaswamy so that the diffusion barrier layer pattern has a crystalline structure having a lattice constant different from that of the ferroelectric layer pattern as taught by Fujii in Dimmler’s and Ramaswamy’s device since, this provides for a Ferroelectric device with high productivity, low current, low voltage driving, and high-speed switching [0113].

Regarding Claim 7, Ramaswamy and Dimmler disclose: The    ferroelectric    semiconductor device    of    claim 6.
Ramaswamy and Dimmler do not disclose: wherein the diffusion barrier layer pattern comprises titanium nitride or tantalum nitride.
However, Fujii in a similar Ferroelectric memory device discloses in Figs 1A-1D: wherein the diffusion barrier layer pattern comprises titanium nitride or tantalum nitride [0084]. 
References Dimmler, Fujii and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Dimmler and Ramaswamy with the specified features of Fujii because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Dimmler, Fujii and Ramaswamy .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al (US 2014/0138753 A1 hereinafter Ramaswamy) in view of Yamakawa et al (US 2009/0127603 A1 hereinafter Yamakawa).
Regarding Claim 13, Ramaswamy discloses: The    ferroelectric    semiconductor device of claim 1.
Ramaswamy does not disclose: wherein the ferroelectric layer pattern has a cross-sectional structure of a single grain.
However, Yamakawa in a similar Ferroelectric memory device discloses in Figs 6A: wherein the ferroelectric layer pattern has a cross-sectional structure of a single grain [0068].
References Yamakawa and Ramaswamy are analogous art because they both are directed to Ferroelectric transistor devices and one of ordinary skill in the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamakawa and Ramaswamy so that the ferroelectric layer pattern has a cross-sectional structure of a single grain as taught by Yamakawa in Ramaswamy’s device since, this provides for a capacitor with a small area.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Dimmler and Then reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art reference of Ramaswamy et al (US 2014/0138753 A1) and Dimmler et al (US 2004/0057274 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811